UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                  No. 96-30393
                                Summary Calendar


                            UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                      VERSUS


                        WILLIAM J. BROUSSARD, JR. and
                        STELLA JANE HEBERT BROUSSARD,

                                                      Defendants-Appellants.




               Appeal from the United States District Court
                   For the Western District of Louisiana
                                 (4:95-CR-33-2)
                                November 1, 1996


Before JONES, DEMOSS and PARKER, Circuit Judges.

PER CURIAM:*

          The United States brought suit to recover the unpaid and

overdue principal and interest on three notes executed by William

J.       Broussard,   Jr.   (“Mr.   Broussard”)   and   Stella   Jane   Hebert


     *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                        1
Broussard (“Mrs. Broussard”).                 The case was presented to the

district court on cross motions for summary judgment based on

stipulated facts.        The district court granted summary judgment for

the United States and the Broussards appeal.

                                        FACTS

     On    April   29,    1983,   the    Broussards        executed      three   notes

totaling approximately $73,000 evidencing loans from the Farmers

Home Administration, an agency of the United States Department of

Agriculture   (the    “United     States”).          The   debt    was    secured   by

mortgages on several items of the Broussard’s movable property.

The Broussards failed to pay the installment payments due on

January 1, 1985 and        thereafter.        Due to the Broussard’s default,

the United States accelerated the maturity of the unpaid principal

and interest on September 25, 1986.                 From November 1988 through

April 1989, the United States attempted to negotiate an agreement

for “primary loan servicing.”           On April 10, 1989 the United States

notified    the    Broussards     that        it   intended   to    continue      with

acceleration of maturity of the notes.

     On March 11, 1992, the Broussards tendered to the United

States a cashier’s check dated December 11, 1991 in the amount of

$40,000 as well as an Application for Settlement of Indebtedness

and the United States released the mortgages on the Broussard’s

property.     The United States rejected the application, and the

Broussards appealed, using the administrative review process.                       The

rejection was affirmed on August 23, 1993, and the United States

                                          2
returned $3,800 of the $40,000 previously tendered. On January 26,

1995 the Broussards again tendered $3,800 to the United States and

again it was returned.      On January 31, 1995, the United States

filed suit, claiming approximately $113,000 in unpaid principal and

accrued interest.

                              DISCUSSION

     On appeal, the Broussards argue that the district court erred

in granting summary judgment to the United States in light of three

affirmative defenses: (1) the United States’ claims are barred by

the statute of limitations; (2) there has been an accord and

satisfaction; and (3) the United States required Mrs. Broussard to

execute the notes in violation of the Equal Credit Opportunity Act,

15 U.S.C. § 1691.    We review the district court’s grant of summary

judgment de novo.    Topalian v. Ehrman, 954 F.2d 1125 (5th Cir.),

cert. denied, 506 U.S. 825 (1992).

     A. STATUTE OF LIMITATIONS

     The   statute   of   limitations   applicable   in   this   case   is

contained in 28 U.S.C. § 2415(a) which state in pertinent part:

     . . . [E]very action for money damages brought by the
     United States . . . which is founded upon any contract.
     . . shall be barred unless the complaint is filed within
     six years after the right of action accrues or within one
     year after final decisions have been rendered in
     applicable   administrative   proceedings   required   by
     contract or by law, whichever is later: Provided, That in
     the event of later partial payment or written
     acknowledgment of debt, the right of action shall be
     deemed to accrue again at the time of each such payment
     or acknowledgment.


                                   3
     The United States’ right of action accrued on September 25,

1986, when the United States accelerated maturity of the notes.

This suit was filed on January 31, 1995, considerably more than six

years after the acceleration.      However, the district court found

that the $40,000 tendered in March of 1992 amounted to “later

partial payment” under § 2415(a), so that the right of action

accrued again at that time.

     The Broussards contend that the $40,000 was a “settlement

offer” which did not constitute an acknowledgment and which was

inadmissible under FED. R. EVID. 408 to establish liability.        They

rely on Mullen v. Sears, Roebuck, & Co., 887 F.2d 615 (5th Cir.

1989) for the proposition that a settlement offer must be accepted

in order to serve as an acknowledgment that renews the statute of

limitations.   Mullen provides this Court limited guidance, in that

it involved the application of a Louisiana prescriptive statute to

a tort action, rather than the application of § 2415 to a claim

based in contract.   However, even if it did control the case before

us, Mullen does not support the Broussard’s position.         There, we

noted   that   partial   payment       can   constitute   a   sufficient

acknowledgment, but that the partial payment in that case, which

was accompanied by an express reservation of liability, did not.

     The Broussards deny that their tender of $40,000 was a partial

payment sufficient to renew the cause of action as contemplated by

§ 2415 .   Citing United States v. Lorince, 773 F. Supp. 1082, 1087


                                   4
(N.D.Ill. 1991), the Broussards contend that not every partial

payment of a debt is sufficient to start the statute of limitations

running anew under § 2415; rather, the circumstances of the payment

must reflect the intent of the debtor to honor the debt.                It is by

no means clear that the Illinois district court’s reliance in

Lorince on legislative history to graft a requirement of intent

onto the partial payment provision of § 2415 is appropriate.

Further, the stipulated evidence before the district court clearly

indicated that the Broussards made a partial payment along with an

offer to pay an additional amount in the future.                The cashier’s

check for $40,000 represented proceeds from the liquidation of the

property subject to the mortgages in the amount of $36,200 and an

additional $3,800 toward the unpaid balance of the notes.                     The

cashier’s check contained a notation in the bottom left corner,

“Compromise offer W.J. Broussard $5,800."              This partial payment,

combined with the note indicating a settlement offer of $5,800, but

not conditioned on its acceptance, satisfied § 2415.                We therefore

hold that the statute of limitations began to run anew in March

1992 and the suit filed in 1995 was within the six year limitations

period.

     B. ACCORD AND SATISFACTION

     In   order   to   successfully       base   a   defense   on    accord   and

satisfaction, one must offer facts which demonstrate (1) the

existence of an unliquidated or disputed claim; (2) an offer by the



                                      5
obligor; and (3) an acceptance of the offer by the obligee.

Fischbach & Moore, Inc. v. Cajun Power Co-op, 799 F.2d 194, 198

(5th Cir. 1986).         Because no evidence before the district court

created a genuine issue of material fact as to the third factor --

the United States did not accept the Broussard’s offer -- the

Broussard’s claim of accord and satisfaction fails.

       C. EQUAL CREDIT OPPORTUNITY ACT

       Under    the     Equal    Credit   Opportunity    Act,   15   U.S.C.     §

1691(a)(1), (“ECOA”) it is unlawful for a creditor to discriminate

against an applicant for credit on the basis of, inter alia, sex or

marital status.         Mrs. Broussard contends that the United States

insisted that she sign the loan applications as a requirement to

extending      credit    to     Mr.   Broussard   when   Mr.    Broussard     was

independently credit-worthy and thereby violated the ECOA.                  Mrs.

Broussard argues that this violation of the ECOA constitutes an

affirmative defense to the United States’ efforts to collect from

her.

       In a community property state, such as Louisiana, a creditor

may require the signature of the applicant’s spouse to make the

property being offered as security available to satisfy the debt in

the event of a default.               12 C.F.R. 202.7(d)(4).      Because the

Broussards’ notes were secured by several acts of mortgage on

movable property to which Mrs. Broussard had a community property

claim, 12 C.F.R. 202.7(d)(4) controls.               Mrs. Broussard’s ECOA


                                          6
argument is without merit.

                             CONCLUSION

     For the foregoing reasons, we affirm the district court’s

grant of summary judgment to the United States.

     AFFIRMED.




                                 7